              Case 2:20-cr-00014-RSM Document 22 Filed 04/20/20 Page 1 of 1




 1                                                               Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                             NO. CR 20-14 RSM
 9
                              Plaintiff,                    SEALING ORDER
10
11                       v.                                 FILED UNDER SEAL
12
      BRANDON BRANDRETH-GIBBS,
13
                              Defendant.
14
15
16         Having considered the records of this case and the United States’ supplement to its
17 motion for a competency evaluation and hearing, the Court finds there are compelling
18 reasons to file the supplement under seal. The United States’ sealing motion is therefore
19 GRANTED.
20         IT IS SO ORDERED.
21         DATED this 20th day of April, 2020.
22
23
24
25
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
26
27
28
     Sealing Order – 1                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Brandreth-Gibbs, No. CR 20-14 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
